Case 1:13-cv-24510-WPD Document 120 Entered on FLSD Docket 12/09/2019 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                         CASE NO. 13-24510-CIV-DIMITROULEAS

   CITY OF MIAMI, a Florida municipal
   corporation,

          Plaintiff,

   vs.

   CITIGROUP INC.; CITIBANK, N.A.;
   CITIMORTGAGE, INC.; CITI
   HOLDINGS, INC.; and CITICORP
   TRUST BANK, FSB,

         Defendants.
   _____________________________________/

             ORDER REOPENING CASE FOLLOWING MANDATE IN TWO OF
                 THE FOUR RELATED CITY OF MIAMI FHA CASES

          THIS CAUSE is before the Court upon the October 22, 2019 Mandate issued by the

   United States Court of Appeals for the Eleventh Circuit in Appellate Case Nos. 14-14543 and

   14-14544 (the “Mandate”).

          Therein, the Eleventh Circuit concluded that in two of the four related City of Miami

   FHA cases pending before this Court, Plaintiff City of Miami (the “City”) plausibly alleged in its

   First Amended Complaints a violation of the Fair Housing Act of 1968 (“FHA”), as amended, 42

   U.S.C. § 3601, et seq. and therefore, that this Court should have granted the City leave to amend

   its complaints, since amendation would not have been futile. The Eleventh Circuit stated that it

   was leaving to the district court “to determine which complaints should be operative for its

   purposes, or whether to grant the City leave to file new ones.” See id. at p. 76, n.2.




                                                     1
Case 1:13-cv-24510-WPD Document 120 Entered on FLSD Docket 12/09/2019 Page 2 of 2



          Accordingly, it is hereby ORDERED AND ADJUDGED as follows:

          1. The Clerk is DIRECTED to re-open this case;

          2. On or before December 23, 2019, Plaintiff shall file its operative complaint in this

                case;

          3. Defendants shall respond thereto within fourteen (14) days;

          4. As the deadlines entered by Judge Altonaga in her February 24, 2014 Scheduling

                Order [DE 24] have expired, the Court will enter a new Scheduling Order by separate

                order.

          DONE AND ORDERED in Chambers at Ft. Lauderdale, Broward County, Florida, this

   9th day of December, 2019.




   Copies to:

   Counsel of record




                                                   2
